Opinion of the Court
Robert E. Quinn, Chief Judge:
Following his conviction upon five specifications alleging wrongful possession of marijuana and four specifications involving use of that narcotic,1 the accused was sentenced to dishonorable discharge, total forfeitures, confinement at hard labor for five years, and reduction to the grade of private. Intermediate appellate authorities have affirmed the findings, but reduced the confinement to four years. We granted a petition for review to determine the correctness of the law officer’s refusal to instruct the court-martial on the effect of evidence of the accused’s good character as requested by the defense.
A recitation of the facts will serve to put the single issue in its proper perspective.
One Private Gunn, appearing as a prosecution witness, described two separate incidents in which he participated with the accused in the wrongful possession and use of marijuana. The first allegedly occurred January 29, 1956, and the second between February 10 and March 23, 1956. Toward the close of that year he was apprehended by the authorities as a marijuana user. During the course of his confinement he decided to cooperate with the Criminal Investigation Section of the Base Provost Marshal’s Office by supplying that agency with the names of other users of the contraband. In return for this information he was promised immunity from prosecution. Among those named by Gunn was the accused.
*281Armed with this information two investigators apprehended the accused, and, in a lawful search of his wall locker, discovered a small quantity of a brown leafy substance in the pocket of a jacket. Upon subsequent analysis, this was identified as marijuana. Questioned about this discovery he denied all knowledge of its presence, declaring the jacket was the gift of a friend who had been discharged several months earlier and he had never worn it. Later that day he wrote out a statement in which he admitted using marijuana on at least three occasions in the Spring of 1956, but asserted that he had discontinued the practice when his intended wife protested.
The final set of charges involved the possession and use of this narcotic on three separate dates while in confinement awaiting disposition of the other charges. The circumstances of each offense were described by a fellow inmate of the stockade.
At his trial, the accused gave a brief summary of his military background, declaring that prior to enlisting in the Marine Corps, he had served four years in the Army. This tour of duty included a considerable amount of combat in Korea and was terminated by an honorable discharge. He denied that he was with Gunn on January 29th. Rather, he said, from the evening of January 28th until the early morning of January 31st, he was at the apartment of a girl he expected to marry. The girl in question, a married woman who planned on divorcing her husband, corroborated the accused’s alibi. The court-martial acquitted him of the two offenses allegedly occurring January 29, 1956.
While admitting the voluntariness of his pretrial statement, he branded it as a lie. In explanation, he declared he was upset by his apprehension and wanted to get away as soon as possible; that he expected to be given an administrative undesirable discharge as a result of his statement. In fact, he protested, he had never used marijuana, and reiterated his pretrial denial of knowledge of the contents of the jacket.
At the conclusion of the trial, the defense counsel submitted a request for an insti'uction to the effect that the accused’s honorable discharge is evidence of good character, and, considered alone or in connection with the presumption of innocence and all other evidence, it was sufficient to raise a reasonable doubt of guilt. The law officer refused to give the instruction requested, and no instruction concerning character evidence was imparted.
The defense now contends that in view of the evidence of the accused’s honorable discharge, the refusal to instruct as requested prejudiced the accused.
Unquestionably, evidence of an accused’s good character as attested by an honorable discharge is admissible in a trial by court-martial, and, generally, must be considered on the question of guilt or innocence. United States v Browning, 1 USCMA 599, 5 CMR 27. Moreover, in a proper case, a law officer’s failure to instruct on the effect of character evidence when requested constitutes prejudicial error. United States v Phillips, 3 USCMA 137, 11 CMR 137; United States v Gagnon, 5 USCMA 619, 18 CMR 243.
As in all matters relating to additional instructions, the effect of evidence of good character must be the subject of the law officer’s advice only when the isue of good character is fairly raised by the evidence. Thus, where an accused judicially acknowledges his guilt, this Court has held that the law officer is not required to instruct on the effect of good character upon the issue of guilt or innocence. Such a judicial acknowledgment effectively resolves all issues in that area. United States v Dodge, 3 USCMA 158, 11 CMR 158.
In the instant case, the accused’s testimony that he had been honorably discharged from the Army was not the only evidence supplied by him relating to his character. In defending against the offenses described by Private Gunn, he portrayed himself as an individual whose morals were seriously deficient *282While seeking to discredit his pretrial admissions, he branded himself as a prevaricator intent upon procuring an undesirable discharge. Had this intent been realized his discharge would have been fraudulently obtained, for with his next breath he denied ever using marijuana. Thus, by depicting his own immorality, prevarication and attempted fraud, the accused completely demolished whatever effect the evidence of his honorable discharge might otherwise have. When the accused left the stand, there was literally no evidence of good character.
It follows that there was no foundation in the evidence for the defense request. Consequently, the law officer did not err by rejecting it.
The decision of the board of review is affirmed.

 Article 134, Uniform Code of Military Justice, 10 USC § 934.